Citation Nr: 0715879	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  05-03 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Cape 
Coral Hospital on May 15, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to July 
1960.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 determination 
by the Department of Veterans Affairs Medical Center (VAMC) 
in Bay Pines, Florida, which denied reimbursement of 
unauthorized medical expenses incurred as a result of 
treatment at Cape Coral Hospital on May 15, 2004.


FINDING OF FACT

The May 15, 2004 non-VA medical care for suprapubic pain, 
resolved; midepigastric pain; knee pain; and anxiety was not 
emergent treatment such that delay would have been hazardous 
to veteran's life or health, and a VA facility for non-
emergent care was available at the time.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, 
non-VA medical expenses incurred on May 15, 2004, pursuant to 
the Veterans Millennium Health Care and Benefits Act, are not 
met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 17.1000-17.1002 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  However, these changes are not applicable to 
claims such as the one decided herein.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51, but rather, in 
Chapter 17.  At any rate, the veteran was provided with the 
notice required by the VCAA in a November 2004 letter, 
coupled with a November 2004 statement of the case.  
Consequently, the duties to notify and assist have been met.


Legal Criteria

It is the Board's responsibility to evaluate the entire 
record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2006).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 3 8 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.102 (2006).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002 & Supp. 2006) 
and 38 C.F.R. §§ 17.1000-1008 (2006).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177.  The provisions of the Act 
became effective, as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.
(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2006).


Analysis

On May 15, 2004, the veteran presented to a private emergency 
room at Cape Coral Hospital with multiple complaints, to 
include suprapubic pain, midepigastric pain, knee pain, as 
well as difficulty sleeping and the inability to eat.  He was 
concerned that he was having an adverse reaction to a 
Cortisone shot which was reportedly given by the Fort Myers 
VA clinic.  Discharge impressions were:  midepigastric and 
suprapubic pain, resolved; skeletal pain syndrome; and 
anxiety.  

The veteran asserts that he is entitled to payment or 
reimbursement for the treatment he received at Cape Coral 
Hospital.  He essentially asserts that his condition when he 
arrived at Cape Coral Hospital on May 15, 2004 required 
emergency care.  He indicates that he called the Fort Meyers 
VA clinic when he experienced the above-noted symptoms, and 
was instructed by a nurse to go to the nearest emergency 
room.  
Initially, the Board notes that it is undisputed that the 
veteran is financially liable to Cape Coral Hospital for his 
treatment on May 15, 2004, that the veteran does not have any 
form of health insurance or coverage, that the veteran does 
not have any legal recourse against a third party that will 
pay all or part of the bills, and that the veteran's medical 
complaints were unrelated to a workplace accident or injury.

The evidence shows that on May 15, 2004 the veteran was 
enrolled in the VA health care system and had received 
medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment (see internal Case Tracking Sheet signed 
in August 2004).

The veteran's claim was denied in September 2004 on the basis 
that VA facilities were available to treat non-emergent 
conditions at that time, and that a prudent layperson would 
not have reasonably viewed the visit as an emergency or 
thought that a delay in seeking immediate attention would 
have been hazardous to life or health.

On review, the Board finds that the criteria for payment or 
reimbursement of unauthorized, non-VA medical expenses 
incurred on May 15, 2004, pursuant to the Veterans Millennium 
Health Care and Benefits Act, are not met.  In this regard, 
the record contains an unfavorable opinion dated in August 
2004 by a Chief Medical Officer with the Veterans Health 
Administration (VHA).  After a review of the record, the VHA 
physician stated that the veteran's presentation to the 
emergency room at Cape Coral Hospital was "clearly and 
obviously non-emergent," noting the absence of a serious, 
acute condition.  The record does not contain a favorable 
opinion.  

The Board acknowledges the veteran's contention that he had 
an adverse reaction to a cortisone shot given by the VA, and 
that he was told by a VA nurse to go to the nearest emergency 
room.  Even if it was confirmed that the veteran was told to 
go to the nearest emergency room, the record still does not 
show that the veteran's condition required emergent care.  
There is also no evidence showing that an adverse reaction 
actually occurred.  Instead, the emergency room physician 
diagnosed the veteran with pain and anxiety, noting that the 
veteran had a lot of somatic complaints which need to be 
addressed.  Further, the Board notes that, in arriving at the 
August 2004 conclusion that the veteran's condition did not 
require emergent care, the VHA physician had an opportunity 
to review the private emergency room report, therefore his 
opinion was an informed one, which took the veteran's 
complaints into account.

Given the final diagnoses of resolved midepigastric and 
suprapubic pain; skeletal pain syndrome, and anxiety only, 
and the unrebutted opinion by the VHA physician, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's condition on May 15, 2004 was such 
that it required immediate medical attention to avoid placing 
his health in serious jeopardy, or to avoid serious 
impairment to his bodily functions or serious dysfunction of 
any bodily organ or part.  

Entitlement to payment or reimbursement under 38 C.F.R. § 
17.1002 also requires a showing that a VA facility/provider 
was not feasibly available and that an attempt to use such a 
facility/provider beforehand would not have been considered 
reasonable by a prudent layperson.  In his August 2004 
memorandum, the VHA physician specifically noted that VA 
facilities were available to provide non-emergent medical 
treatment, as necessary.  There is no evidence to the 
contrary.

The applicable regulations are very specific and provide for 
payment or reimbursement only in certain circumstances, 
including that the condition be of such nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical treatment would have been hazardous 
to life or health, and that a VA or other Federal 
facility/provider was not feasibly available.  Since those 
criteria are not met, the criteria for payment or 
reimbursement of unauthorized medical expenses incurred on 
May 15, 2004 have not been satisfied.  The preponderance of 
the evidence is against the veteran's claim and the claim is 
denied.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2006).




ORDER

The appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


